UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1209




COLLINS SABUM SCOTT,
                                                          Petitioner,


          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-154-444)


Submitted:   October 18, 2004             Decided:   October 28, 2004


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Edwin K. Fogam, Silver Spring, Maryland, for Petitioner. Peter D.
Keisler, Assistant Attorney General, Mark C. Walters, Assistant
Director, R. Lynne Harris, Senior Trial Counsel, Office of
Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Collins Sabum Scott, a native and citizen of Cameroon,

seeks review of a decision of the Board of Immigration Appeals

(Board) affirming without opinion the immigration judge’s denial of

his application for asylum.    We have reviewed the administrative

record and the immigration judge’s decision, designated by the

Board as the final agency determination, and find that substantial

evidence supports the immigration judge’s conclusion that Scott

failed to establish the past persecution or well-founded fear of

future persecution necessary to establish eligibility for asylum.

See 8 C.F.R. § 1208.13(a) (2003) (stating that the burden of proof

is on the alien to establish eligibility for asylum); INS v. Elias-

Zacarias, 502 U.S. 478, 483 (1992) (same).    We will reverse the

Board only if the evidence “‘was so compelling that no reasonable

fact finder could fail to find the requisite fear of persecution.’”

Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002) (quoting Elias-

Zacarias, 502 U.S. at 483-84).    We have reviewed the immigration

judge’s credibility determinations and find them supported by

specific, cogent reasoning and therefore entitled to substantial

deference.    See Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989).

Thus, the administrative record supports the immigration judge’s

conclusion that Scott failed to establish his eligibility for

asylum.




                               - 2 -
           We deny Scott’s petition for review.         We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                         PETITION DENIED




                                  - 3 -